DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/17/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0086744 (Schumacher) in view of US 2013/0090009 (Zhao).
Regarding claim 1, Schumacher teaches a power module for a transport climate control system that supplies power to a plurality of components of the transport climate control system (Fig. 1B and 1D shows APU 140 that provides power for environmental control in a vehicle) [0040], the power module comprising: 
a power module housing (Fig. 1D shows the plurality of energy storage elements 60 coupled to converters 70 which are in the power module housing) [0040];


    PNG
    media_image1.png
    400
    829
    media_image1.png
    Greyscale

However, Schumacher does not teach a power protection shroud extending from the external surface of the power module housing, wherein the power protection shroud includes a curved wall having a horseshoe shape that surrounds the power terminal.
	However, Zhao teaches a power protection shroud extending from the external surface of the power module housing, wherein the power protection shroud includes a curved wall having a horseshoe shape that surrounds the power terminal (Fig. 1 shows a power protection shroud 130 extending from the external surface of a power module housing of battery 106 wherein the shroud 130 includes a curved wall having a horse shape that surrounds the power terminal 104) [0018-0024].

    PNG
    media_image2.png
    693
    502
    media_image2.png
    Greyscale

	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to add the a power protection shroud extending from the external surface of the power module housing wherein the power protection shroud includes a curved wall having a horseshoe shape that surrounds the power terminal as taught by Zhao, to the power terminals from the power module housing as taught by Schumacher in order to ensure that the power terminal of Schumacher is protected from being in contact with other wires in order to avoid any short circuit thereby ensuring uninterruptible power supply. 


However, Schumacher does not explicitly teach wherein the curved wall of the power protection shroud includes a curved portion with a top edge, a first edge extending from a first end of the top edge to the external surface of the power module housing, and a second edge extending from a second end of the top edge to the external surface of the power module housing.
However, Zhao teaches wherein the curved wall of the power protection shroud includes a curved portion with a top edge, a first edge extending from a first end of the top edge to the external surface of the power module housing, and a second edge extending from a second end of the top edge to the external surface of the power module housing (Fig. 1 shows the curved wall of the power protection shroud 130 which includes a curved portion with a top edge, a first edge extending from a first end of the top edge to the external surface of the power module housing 118) [0021-0026].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to add the curved wall of the power protection shroud with a curved portion with a top edge, a first edge extending from a first end of the top edge to the external surface of the power module housing as taught by Zhao to the power terminal of the power module of Schumacher in order to ensure that no open wires are able to make contact with the power terminal wires in order to protect the power terminal from having a short circuit thereby ensuring uninterruptible power supply. 


Regarding claim 3, Schumacher and Zhao teaches power module of claim 2. 

However, Zhao teaches wherein the first edge is a first beveled edge that tapers from a top of the first end of the curved portion towards the external surface of the power module housing, and the second edge is a second beveled edge that tapers from a top of the second end of the curved portion towards the external surface of the power module housing (Fig. 1 shows the structure in detail) [0021-0026].

    PNG
    media_image2.png
    693
    502
    media_image2.png
    Greyscale




Regarding claim 4, Schumacher and Zhao teaches power module of claim 2.
However, Schumacher does not teaches wherein the curved wall forming the horseshoe shape of the power protection shroud defines a cavity from which the power terminal extends within, and 
wherein the curved wall forming the horseshoe shape of the power protection shroud defines a gap between the first edge and the second edge that is configured to limit the number of power terminal connectors connected to the power terminal.
	However, Zhao teaches wherein the curved wall forming the horseshoe shape of the power protection shroud defines a cavity from which the power terminal extends within (Fig. 1 shows the detailed structure) [0021-0024], and 
wherein the curved wall forming the horseshoe shape of the power protection shroud defines a gap between the first edge and the second edge that is configured to limit the number of power terminal connectors connected to the power terminal (Fig. 1 shows the curved wall forming the horseshoe shape of the power protection shroud ie. outer shroud 130 which defines a gap 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have curved wall forming the horseshoe shape of the power protection shroud defines a cavity from which the power terminal extends within, wherein the curved wall forming the horseshoe shape of the power protection shroud defines a gap between the first edge and the second edge that is configured to limit the number of power terminal connectors connected to the power terminal as taught by Zhao added to the power terminal as taught by Schumacher in order to limit the number of power terminal connectors connected to the power terminal of Schumacher to preserve the amount of power being supplied by the power supply module of Schumacher.


Regarding claim 5, Schumacher and Zhao teaches power module of claim 1.
Furthermore, Schumacher teaches further comprising a second power terminal extending through the external surface of the power module housing (Fig. 1D shows first and second power terminals extending through the external surface of the battery 60 which comprises the power module housing). 

    PNG
    media_image1.png
    400
    829
    media_image1.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a second power protection shroud extending from the external surface of the power module housing, wherein the second power protection shroud has the horseshoe shape that surrounds the second power terminal duplicate to the first power protection shroud as taught by Zhao, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. S1. Regis Paper Co. v. Bemis Co., 193 USPQ8.


Regarding claim 6, Schumacher and Zhao teaches power module of claim 1.
However, Schumacher and Zhao does not teach wherein the power protection shroud prevents more than three power terminal connectors from connecting to the power terminal.
It would have been an obvious matter of design choice before the effective filing date of the claimed invention to have the power protection shroud prevent more than three power terminal connectors from connecting to the power terminal, since applicant has not disclosed that addition of that structure solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with a shroud for one terminal. 

Regarding claim 7, Schumacher and Zhao teaches power module of claim 1.

It would have been an obvious matter of design choice before the effective filing date of the claimed invention to have the power protection shroud prevent more than two power terminal connectors from connecting to the power terminal, since applicant has not disclosed that addition of that structure solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with a shroud for one terminal.


Regarding claim 8, Schumacher teaches wherein the power terminal has a cylindrical pin shape (Fig. 1D shows the cylindrical pin shaped power terminal from battery 60).

Regarding claim 9, Schumacher teaches transport climate control system that provides climate control within a climate controlled space of a transport unit (Fig. 1A shows a temperature controlled straight truck 11 that has a transport refrigeration unit (TRU) 14) [0026-0028], the transport climate control system comprising: 
a climate control circuit that includes a compressor that compresses a working fluid passing through the climate control circuit for providing climate control within the climate controlled space of the transport unit (Fig. 2 shows compressor 255 that compresses a working fluid passed through the climate control circuit as shown in Fig. 2) [0043-0046, 0057-0058]; 
a transport climate control system controller that controls operation of the transport climate control system including the compressor (Fig. 2 shows controller 260 controls operation of the transport climate control system including the compressor 255) [0045-0046, 0054, 0056-0057]; 

a power module housing (Fig. 1D shows the plurality of energy storage elements 60 coupled to converters 70 which are in the power module housing) [0040];
a power terminal extending through an external surface of the power module housing (labeled diagram of Fig. 1D shows a power terminal extending through an external surface of the power module housing). 

    PNG
    media_image1.png
    400
    829
    media_image1.png
    Greyscale

However, Schumacher a power protection shroud extending from the external surface of the power module housing, wherein the power protection shroud includes a curved wall having a horseshoe shape that surrounds the power terminal.
	However, Zhao teaches a power protection shroud extending from the external surface of the power module housing, wherein the power protection shroud includes a curved wall having a horseshoe shape that surrounds the power terminal (Fig. 1 shows a power protection shroud 130 extending from the external surface of a power module housing of battery 106 wherein the 

    PNG
    media_image2.png
    693
    502
    media_image2.png
    Greyscale

	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to add the a power protection shroud extending from the external surface of the power module housing wherein the power protection shroud includes a curved wall having a horseshoe shape that surrounds the power terminal as taught by Zhao, to the power terminals from the power module housing as taught by Schumacher in order to ensure that the power terminal of Schumacher is protected from being in contact with other wires in order to avoid any short circuit thereby ensuring uninterruptible power supply. 





 However, Schumacher does not explicitly teach wherein the curved wall of the power protection shroud includes a curved portion with a top edge, a first edge extending from a first end of the top edge to the external surface of the power module housing, and a second edge extending from a second end of the top edge to the external surface of the power module housing.
However, Zhao teaches wherein the curved wall of the power protection shroud includes a curved portion with a top edge, a first edge extending from a first end of the top edge to the external surface of the power module housing, and a second edge extending from a second end of the top edge to the external surface of the power module housing (Fig. 1 shows the curved wall of the power protection shroud 130 which includes a curved portion with a top edge, a first edge extending from a first end of the top edge to the external surface of the power module housing 118) [0021-0026].

    PNG
    media_image2.png
    693
    502
    media_image2.png
    Greyscale




Regarding claim 11, Schumacher and Zhao teaches power module of claim 10.
 However, Schumacher does not teach wherein the first edge is a first beveled edge that tapers from a top of the first end of the curved portion towards the external surface of the power module housing, and the second edge is a second beveled edge that tapers from a top of the second end of the curved portion towards the external surface of the power module housing.
However, Zhao teaches wherein the first edge is a first beveled edge that tapers from a top of the first end of the curved portion towards the external surface of the power module housing, and the second edge is a second beveled edge that tapers from a top of the second end of the curved portion towards the external surface of the power module housing (Fig. 1 shows the structure in detail) [0021-0026].

    PNG
    media_image2.png
    693
    502
    media_image2.png
    Greyscale

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the first edge is a first beveled edge that tapers from a top of the first end of the curved portion towards the external surface of the power module housing, and the second edge is a second beveled edge that tapers from a top of the second end of the curved portion towards the external surface of the power module housing as taught by Schumacher in order to prevent any stray wires from coming in contact with the power terminal thereby preventing a short circuit thereby ensuring uninterruptible power supply.

Regarding claim 12, Schumacher and Zhao teaches power module of claim 9.
However, Schumacher does not teaches wherein the curved wall forming the horseshoe shape of the power protection shroud defines a cavity from which the power terminal extends within, and 

	However, Zhao teaches wherein the curved wall forming the horseshoe shape of the power protection shroud defines a cavity from which the power terminal extends within (Fig. 1 shows the detailed structure) [0021-0024], and 

    PNG
    media_image2.png
    693
    502
    media_image2.png
    Greyscale

wherein the curved wall forming the horseshoe shape of the power protection shroud defines a gap between the first edge and the second edge that is configured to limit the number of power terminal connectors connected to the power terminal (Fig. 1 shows the curved wall forming the horseshoe shape of the power protection shroud ie. outer shroud 130 which defines a gap between the first edge and the second edge as shown in the figure that will limit the number of power terminal connectors connected to the power terminal) [0025-0026].


Regarding claim 13, Schumacher and Zhao teaches power module of claim 9.
Schumacher teaches further comprising a second power terminal extending through the external surface of the power module housing (Fig. 1D shows first and second power terminals extending through the external surface of the battery 60 which comprises the power module housing). 

    PNG
    media_image1.png
    400
    829
    media_image1.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a second power protection shroud extending from the external surface of the power module housing, wherein the second power protection shroud has the horseshoe shape that surrounds the second power terminal exactly as the first power protection shroud as taught by Zhao, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. S1. Regis Paper Co. v. Bemis Co., 193 USPQ8.


Regarding claim 14, Schumacher and Zhao teaches power module of claim 9.
However, Schumacher and Zhao does not teach wherein the power protection shroud prevents more than three power terminal connectors from connecting to the power terminal.
It would have been an obvious matter of design choice before the effective filing date of the claimed invention to have the power protection shroud prevent more than three power terminal connectors from connecting to the power terminal, since applicant has not disclosed that addition of that structure solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with a shroud for one terminal.


Regarding claim 15, Schumacher and Zhao teaches power module of claim 9.

It would have been an obvious matter of design choice before the effective filing date of the claimed invention to have the power protection shroud prevent more than two power terminal connectors from connecting to the power terminal, since applicant has not disclosed that addition of that structure solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with a shroud for one terminal.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836                                                                                                                                                                                                        

/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836